I concur in the opinion that the judgment should be reversed, for the reasons *Page 151 
stated in the opinion of Mr. Justice Woods, and also for the following additional reasons: The question of proximate cause is, ordinarily, one for the jury. Doolittle v. Ry.,62 S.C. 130, 40 S.E. 133; Schumpert v. Ry., 65 S.C. 332,43 S.E. 813; Rinake v. Mfg. Co., 55 S.C. 179, 132 S.E. 983;Carson v. Ry., 68 S.C. 56, 46 S.E. 525. Numerous other cases might be cited from the decisions of this Court. The same rule prevails in other jurisdictions. 21 A.  E. Enc. L. (2 ed.) 508; 29 Cyc. 639. In 29 Cyc. 503, it is said: "It is usually held that, although an injury is caused by frightened animals, yet the negligent act of the person who caused them to be frightened is the proximate cause of the injury, the result being a natural consequence of the original act."
Of course, if the evidence is susceptible of only one reasonable inference, the Court may draw the inference. But, in this case, the testimony is certainly susceptible of more than one inference. Several of the witnesses testified that the car gave forth a foul odor, as of wild animals, and that it partially obstructed the public road. Plaintiff testified that his horse was frightened by the odor from the car. It is true there was some confusion in his testimony as to the connection which the cage of rabbits had with the fright of his horse, but I think it was made reasonably clear right at the last of his testimony set out in the opinion of Mr. Justice Watts, that it was the odor of the car and not the rabbits which frightened his horse. He says that the horse became frightened just as he was passing or had passed the rabbits, and came in front of the car; and that when he had passed them, his horse snorted, and then the rabbits began to jump and surge. Two other witnesses testified that their horses became frightened at the car, when the rabbits were not there, so far as it appears from the testimony. It is matter of common knowledge that horses do take fright at the smell of wild animals. From this testimony it is, I think, as probable that the fright of the horse was caused by the odor from the car, and that his snort caused the rabbits to become *Page 152 
alarmed as that the alarm and noise of the rabbits frightened the horse; or, it may be, as suggested by Mr. Justice Woods, that the scent of wild animals emitted from the car combined with the noise of the rabbits to frighten the horse.
Moreover, the frightening of his horse by the odors from the car is not the only negligence alleged by the plaintiff as the cause of his injury. He alleges, also, that the road was negligently obstructed by leaving the car extending into it, so that in going around the end of the car, the horse ran his buggy into a bank which caused him to be thrown out and hurt. There was testimony tending to support this allegation. So, no matter what caused the fright of the horse, if plaintiff's injury was proximately caused by the negligent obstruction of the road with the car, defendant would be liable. Carson v. Ry., supra.
The Circuit Judge based his ruling upon the authority ofMason v. Spartanburg, 40 S.C. 390, 19 S.E. 15, which I do not think at all applicable to the facts of this case. Moreover, in Blakely v. Laurens, 55 S.C. 422, 33 S.E. 503, this Court expressed dissatisfaction with that case and also withBrown v. Laurens, 38 S.C. 282, 17 S.E. 21, and practically limited their authority to a precisely similar state of facts, saying, "We are not disposed to extend those cases a single iota."